AFFIRM; and Opinion Filed August 22, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-11-00714-CV

                         MELVIN ALLARD LIPSITZ JR., Appellant

                                                V.

   MIKE MCCURLEY, CARMEN ELAINE EIKER, R. SCOTT DOWNING, AND
  MCCURLEY, ORSINGER, MCCURLEY, NELSON & DOWNING, L.L.P., Appellees

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-16019

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers

       Appellees Mike McCurley, Carmen Elaine Eiker, R. Scott Downing, and McCurley,

Orsinger, McCurley, Nelson & Downing, L.L.P. represented Marcie Kay Lipsitz, the former

wife of appellant Melvin Allard Lipsitz Jr., during their divorce. Pursuant to court orders, Melvin

paid Marcie’s interim attorney’s fees while the divorce was pending. Appellees ceased

representing Marcie and intervened in the divorce seeking payment from Melvin of Marcie’s

unpaid attorney’s fees. Melvin counterclaimed against appellees challenging the reasonableness

and necessity of appellees’ fees he had already paid as interim fees. Appellees nonsuited their

claim against Melvin and filed a motion for summary judgment as to his counterclaims. The

court granted appellees’ motion and rendered a take-nothing judgment against Melvin. The court
severed the counterclaims from the divorce proceeding, and Melvin appeals, arguing that the trial

court erred by granting appellees’ motion for summary judgment. Because all dispositive issues

are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.2(a), 47.4. We affirm

the trial court’s judgment.

                                                          BACKGROUND

       After Melvin and Marcie were married, they signed a postmarital agreement setting out

their respective marital property rights and spousal rights and obligations. Marcie agreed, among

other things, to indemnify Melvin from liabilities and obligations she incurred in the past and in

the future. Melvin agreed, among other things, to pay their and their children’s living expenses as

long as he and Marcie were married. Melvin and Marcie both agreed that if either incurred any

liabilities for credit transactions that the party incurring the credit debt would satisfy it from that

party’s separate property and would indemnify the other party from the credit debt. 1


       1
           The agreement provided:

                  The Parties agree that their marital property rights and spousal rights and obligations shall be determined by this
       Agreement during the marriage, and that certain payments, along with the disposition of property and debts upon the
       dissolution of the Parties’ marriage by divorce, annulment or death shall be in accordance with the terms of this
       Agreement.

       Section VI of the agreement styled “Liabilities” stated:

                    All liabilities and obligations incurred solely by Wife in connection with Wife’s separate property, whether
       incurred or arising before, on or after the date of this Agreement, shall be paid from, enforceable against and discharged
       solely from the separate property of Wife, and not from the separate property of Husband or from the Parties’ community
       property, if any. Wife shall hold Husband and his property harmless from, and shall indemnify Husband against all
       liabilities and obligations of Wife which have been previously incurred or which will be incurred in the future. “Liabilities
       and obligations” include, but are not limited to, those that are contractual and noncontractual, contingent and
       noncontingent, known and unknown, tortious or nontortious, and any taxes attributable to Wife’s property or income
       including, but not limited to, any penalties and interest associated therewith.

       Section VII of the agreement styled “Future Credit Transactions” stated:

                   If either party enters into a transaction where credit is extended to that party or if either party is or becomes
       liable or obligated for the repayment of credit extended to a third party, then that obligation will be satisfied by the party
       incurring it solely from that party’s separate property, and the party incurring the obligation will hold the other party and
       his or her property harmless from the obligation.

       Section VIII of the agreement styled “Provisions for Support” stated:

                 As long as the Parties are married, Husband agrees to timely pay all the Parties’ living expenses, including those
       of Husband, Wife and the Parties’ children[.]




                                                                   –2–
        About nine years after they were married, Marcie filed for divorce from Melvin and filed

a suit affecting the parent-child relationship (SAPCR) to determine conservatorship of their

children. Appellees represented Marcie.

        Interim Attorney’s Fees Under Postmarital Agreement

        In a series of interim orders in the case, an associate judge temporarily required Melvin to

pay Marcie’s attorney’s fees up to various capped amounts. See TEX. FAM. CODE ANN. § 6.502

(West 2006), § 105.001 (West 2008). The orders specifically stated that the provisions about the

temporary payment of attorney’s fees were interim in nature and that both parties could make

claims against the other for attorney’s fees at the final trial, even for those fees that were paid

pursuant to the judge’s interim rulings. In addition, the orders authorized Melvin to pay the

interim attorney’s fees from any source or combination of sources available to him and to sell,

liquidate, or borrow against property under his control to obtain the funds to pay the attorney’s

fees.

        Melvin argued that Marcie’s request that he pay her attorney’s fees violated the

provisions in the postmarital agreement requiring Marcie to indemnify him for her liabilities and

to pay her own contractual obligations. Marcie responded that Melvin misconstrued the

postmarital agreement. Melvin filed a motion for partial summary judgment arguing that the

postmarital agreement was valid and enforceable. The parties submitted an agreed order to the

district court, which the court signed, ruling that the postmarital agreement between Melvin and

Marcie “is valid and enforceable.”

        The associate judge ruled that he could require Melvin to pay Marcie’s interim attorney’s

fees without violating the postmarital agreement because the interim fees constituted

“necessaries and temporary spousal support”; the postmarital agreement required Melvin to pay

for Marcie’s living expenses, and if the court did not “order interim fees,” Marcie would not be

                                                –3–
able to cover her living expenses; the postmarital agreement did not bar an order to pay

attorney’s fees in the SAPCR; and there were no provisions in the agreement prohibiting the

payment of interim attorney’s fees.

       Appellees’ Intervention, Melvin’s Counterclaim and Cross-Claim

       At some point, appellees withdrew from representing Marcie and later intervened in the

divorce proceeding seeking payment from Melvin of Marcie’s unpaid attorney’s fees. Melvin

counterclaimed against appellees for equitable relief asserting that the attorney’s fees he had

already paid to appellees on Marcie’s behalf were not reasonable and necessary. Melvin also

cross-claimed against Marcie for indemnity citing provisions of the postmarital agreement

requiring Marcie to indemnify Melvin for her contractual and credit obligations.

       Melvin’s Partial Summary Judgment

       Melvin moved for summary judgment on his cross-claim against Marcie for indemnity

under the postmarital agreement, and the court granted the motion. The trial court ordered that

Marcie was liable to Melvin “for contractual indemnity pursuant to the Postmarital

Agreement . . . with respect to the claims asserted by [appellees] against Melvin[.]” The trial

court ordered that Marcie was liable to Melvin for (1) any judgment or settlement amount that

appellees recovered from Melvin for the claims asserted in their petition in intervention, (2) the

attorney’s fees and expenses Melvin incurred in defending against appellees’ petition in

intervention or in defending the partial summary judgment on appeal, (3) the attorney’s fees

Melvin incurred in prosecuting his contractual cross-claim against Marcie based on indemnity,

and (4) interest and costs.

       The trial court, however, reserved the determination of the amount of damages Marcie

owed under the partial summary judgment and said the amount would “be determined in a




                                               –4–
further order or judgment of this Court upon final motion, hearing or trial, as may be

appropriate.”

           Appellees’ Summary Judgment

           After the trial court ruled that Marcie was responsible for appellees’ unpaid fees,

appellees nonsuited their claims against Melvin and filed a combined no-evidence and traditional

motion for summary judgment on his counterclaims. They argued, among other things, that

Melvin’s counterclaims did not state viable causes of action for equitable relief, he did not have

standing to sue them because he was a third party who lacked privity with them, and he was

collaterally estopped from challenging the reasonableness and necessity of Marcie’s interim

attorney’s fees.

           While the appellees’ motion for summary judgment was pending, Melvin and Marcie

settled their claims and controversies in a Mediated Settlement Agreement (MSA). 2 The trial

court subsequently granted appellees’ summary judgment motion “on all the grounds asserted

therein” and dismissed “the entirety of Melvin Alard [sic] Lipsitz Jr.’s counter-claims[.]” The

court then severed Melvin’s counterclaims from the divorce proceeding, and Melvin filed this

appeal arguing that the trial court erred in granting summary judgment in favor of appellees.

                                                                STANDING

                                                    Arguments of the Parties

           Appellees contend that Melvin lacked standing to maintain his claims against them

because the attorney’s fees were incurred and owed by Marcie. They contend, among other

things, that (1) although the fees Melvin paid them temporarily came out of his pocket, the trial

court reserved Melvin’s and Marcie’s rights to “challenge their ultimate obligations” to pay the

     2
        Appellees cite the MSA in their brief on appeal. However, the MSA is not part of the summary judgment record and there is nothing in the
record to show that the trial court considered the MSA in ruling on appellees’ motion for summary judgment. As a result, we do not consider it on
appeal.



                                                                     –5–
attorney’s fees at final trial; and (2) in granting the earlier partial summary judgment, the trial

court “ultimately ruled that Melvin ha[d] no obligation to pay the fees” and that “the ultimate and

final obligor” of the fees was Marcie, “thereby putting the fees in Marcie’s debt column as a debt

she owed to Melvin[.]”

       In reply, Melvin argues that he had standing to challenge the reasonableness and

necessity of the fees he paid to them because he suffered “a concrete and particularized injury”

of an “overpayment of hundreds of thousands of dollars[,]” regardless of whether the legal

services were ultimately for Marcie’s benefit. Melvin argues that appellees “confuse the issue of

standing with the issue of duty to pay for the attorney’s fees.” He also argues that his earlier

partial summary judgment addressed only Marcie’s obligation to indemnify him for any of his

liabilities on appellees’ claims in intervention, and that the partial summary judgment “says

nothing” about Marcie’s obligation to indemnify him for the fees he already paid pursuant to the

temporary orders.

       Melvin also contends that the cases appellees rely on do not apply because, although

Marcie had the obligation to pay her attorney’s fees under the postmarital agreement, the fees

Melvin paid “were actually paid largely from separate property that belonged to Melvin” and he

“ha[d] standing to challenge unreasonable fees that he was personally required to pay[.]”

                           Standard of Review and Applicable Law

       We review a trial court’s summary judgment de novo. Mann Frankfort Stein & Lipp

Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). Summary judgment is appropriate

when the moving party establishes that there is no genuine issue of material fact and it is entitled

to judgment as a matter of law. When the trial court does not specify the grounds upon which it

relied in granting summary judgment, as here, we will affirm on any ground that is meritorious.

FM Props. Operating Co. v. City of Austin, 22 S.W.3d 868, 872 (Tex. 2000).

                                                –6–
       Standing implicates a court’s subject matter jurisdiction and is a constitutional

prerequisite to maintaining a suit under Texas law. Tex. Ass’n of Bus. v. Tex. Air Control Bd.,

852 S.W.2d 440, 444–45 (Tex. 1993); OAIC Commercial Assets, L.L.C. v. Stonegate Village,

L.P., 234 S.W.3d 726, 735 (Tex. App.—Dallas 2007, pet. denied). A plaintiff has standing if, at

every stage of the legal proceedings, a controversy exists between the parties. Williams v. Lara,

52 S.W.3d 171, 184 (Tex. 2001). Whether a plaintiff has standing is a question of law that we

review de novo. Coons-Andersen v. Andersen, 104 S.W.3d 630, 634 (Tex. App.—Dallas 2003,

no pet.) (citing Mayhew v. Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998)); OAIC

Commercial Assets, L.L.C., 234 S.W.3d at 735. In order to have standing, Melvin bore the

burden of alleging facts that affirmatively demonstrate the court’s jurisdiction. Tex. Ass’n of

Bus., 852 S.W.2d at 446; OAIC Commercial Assets, L.L.C., 234 S.W.3d at 735.

                                            Analysis

       We agree with appellees that Melvin did not have standing to maintain these claims

against them. See Double S Petroleum Ltd. v. Super Circle 7 Stores, Inc., No. 07-07-0278-CV,

2008 WL 4192709, at *3 (Tex. App.—Amarillo Sept. 12, 2008, no pet.) (mem. op.) (concluding

party did not have standing to challenge attorney’s fees award based on attorneys’ contingency

fee contract with another party); Davis v. Davis, No. 2-00-436-CV, 2003 WL 1564824, at *6

(Tex. App.—Fort Worth Mar. 27, 2003, no pet.) (mem. op.) (concluding appellant, in his

capacity as trustee of a family trust, did not have standing to challenge award of attorney’s fees

assessed against him individually).

       The postmarital agreement provided that Marcie would hold Melvin “and his property

harmless from, and shall indemnify [Melvin] against all liabilities and obligations of” Marcie

“which have been previously incurred or which will be incurred in the future.” “Liabilities and

obligations” included contractual liabilities. The agreement also provided that Marcie would be

                                               –7–
liable for any “transaction where credit [was] extended” to her and that she would hold Melvin

and his property harmless from that credit obligation. See BLACK’S LAW DICTIONARY 396 (8th

ed. 2004) (defining “consumer credit” as “[c]redit extended to an individual to facilitate the

purchase of consumer goods and services”). Under these terms of the postmarital agreement, the

attorney’s fees that Marcie incurred pursuant to her contract with appellees were her liabilities.

See Sheshunoff v. Sheshunoff, 172 S.W.3d 686, 694 (Tex. App.—Austin 2005, pet. denied)

(“[T]he Texas Legislature manifested a strong policy preference that marital property agreements

should be enforced whenever persons who are married or intend to marry voluntarily enter into

them.”). And the court ruled that the postmarital agreement was valid and enforceable.

       The trial court’s earlier ruling on Melvin’s cross-claim against Marcie that Marcie was

liable to Martin “for contractual indemnity pursuant to the Postmarital Agreement . . . with

respect to the claims asserted by Intervenors against Melvin” was based on and in accord with

the terms of the postmarital agreement, which provided that Marcie’s attorney’s fees were her

liability and she was ultimately responsible for indemnifying Melvin for amounts that he paid

toward those fees. And although the associate judge determined that the postmarital agreement

did not prohibit the court from awarding Marcie interim attorney’s fees in the divorce suit and

the SAPCR suit, he repeatedly stated in his orders that the temporary award of attorney’s fees did

not affect the parties’ claims for attorney’s fees at final trial and in the division of the marital

estate. See Marshall v. Marshall, 735 S.W.2d 587, 597 (Tex. App.—Dallas 1987, writ ref’d

n.r.e.) (concluding provision in agreed temporary order indicating the debts a spouse was

responsible for during pendency of divorce case did not bind trial court in its division of debts

and property after trial on the merits).

       We also disagree with Melvin’s argument—for which he cites no authority—that,

because the fees “were actually paid largely from separate property that belonged to Melvin[,]”

                                                –8–
he had standing to challenge these “unreasonable fees that he was personally required to pay[.]”

The trial court’s temporary orders stated that Melvin could pay the interim attorney’s fees from

any source or combination of sources available to him. And Melvin acknowledges that, while

interim attorney’s fees are generally paid with community property, “the trial court can also

require the fees to be paid from the primary earner’s separate property if needed.” Cf. Ferris v.

Ferris, No. 05-08-01705-CV, 2010 WL 5158444, at *5 (Tex. App.—Dallas Dec. 21, 2010, no

pet.) (mem. op.) (involving temporary order that specified “that the interim fees and expenses be

paid from community funds”).

       The two cases that Melvin cites as support for his argument that he has a “concrete and

particularized injury” are distinguishable. Congleton v. Shoemaker, Nos. 09-11-00453-CV, 09-

11-00654-CV, 2012 WL 1249406, at *5 (Tex. App.—Beaumont Apr. 12, 2012, pet. denied)

(mem. op.), involved the determination of fees owed to a receiver appointed after entry of a

divorce decree, and held that the trial court “abused its discretion in pre-setting the receiver’s fee

at 25%” because the record contained no evidence “establishing what percentage or amount

constitutes a fair, reasonable, or necessary fee[.]” Additionally, Farm Credit Bank of Texas v.

Snyder National Bank, 802 S.W.2d 709, 714–15 (Tex. App.—Eastland 1990, writ denied),

concerned whether the owner of a property interest had standing to challenge attorney’s fees

awarded to a lien holder with a priority interest. In contrast, at issue here are interim attorney’s

fees paid pursuant to temporary court orders in a divorce proceeding and the effect of the terms

of a postmarital agreement, a partial summary judgment declaring the postmarital agreement

“valid and enforceable[,]” and a partial summary judgment decreeing the wife liable for her

outstanding attorney’s fees under the terms of the postmarital agreement.

       We conclude that Melvin lacked standing to maintain these claims against appellees.

Melvin’s lack of standing is one ground upon which the trial could have based its order granting

                                                 –9–
appellees’ motion for summary judgment and dismissing Melvin’s counterclaims. Accordingly,

we conclude that Melvin has not shown that the trial court erred. Because of our disposition of

the issue of standing, we do not need to reach the remaining issues.

                                          CONCLUSION

       We affirm the trial court’s order granting appellees’ motion and dismissing Melvin’s

counterclaims.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE

110714F.P05




                                              –10–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MELVIN ALLARD LIPSITZ JR., Appellant                On Appeal from the 301st Judicial District
                                                    Court, Dallas County, Texas
No. 05-11-00714-CV         V.                       Trial Court Cause No. 11-16019.
                                                    Opinion delivered by Justice Lang-Miers,
MIKE MCCURLEY, CARMEN ELAINE                        Justices Moseley and Bridges participating.
EIKER, R. SCOTT DOWNING, AND
MCCURLEY, ORSINGER, MCCURLEY,
NELSON & DOWNING, L.L.P., Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellee Mike McCurley, Carmen Elaine Eiker, R. Scott Downing,
and McCurley, Orsinger, McCurley, Nelson & Downing, L.L.P. recover their costs of this appeal
from appellant Melvin Allard Lipsitz Jr.


Judgment entered this 22nd day of August, 2013.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE




                                             –11–